UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-2153


SENANU AMEDOME,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 12, 2013                       Decided:   June 3, 2013


Before DIAZ and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Stuart F. Delery, Principal Deputy
Assistant Attorney General, Francis W. Fraser, Senior Litigation
Counsel, Jacob A. Bashyrov, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Senanu        Amedome,     a     native          and     citizen      of     Ghana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing       his          appeal    from    the    immigration

judge’s order denying his applications for asylum, withholding

of removal and withholding under the Convention Against Torture

(“CAT”).     Because we are without jurisdiction, we dismiss the

petition for review.

            The     Immigration            and       Naturalization             Act     (“INA”)

provides that “[a]ny alien who is convicted of an aggravated

felony at any time after admission is deportable.”                                    8 U.S.C.

§ 1227(a)(2)(A)(iii) (2006).               Section 1101(a)(43) lists offenses

that are aggravated felonies.                       The list includes “an offense

relating    to    commercial        bribery,             counterfeiting,         forgery,     or

trafficking in vehicles the identification numbers of which have

been altered for which the term of imprisonment is at least one

year[.]”    8 U.S.C. § 1101(a)(43)(R) (2006).

            Under     8    U.S.C.     §    1252(a)(2)(C)            (2006),       this    court

lacks      jurisdiction,         except             as     provided        in     8      U.S.C.

§ 1252(a)(2)(D),      to     review       the       final    order    of    removal      of   an

alien     convicted        of    certain            enumerated       crimes,          including

aggravated felonies.             Because Amedome was found removable for

having     been     convicted         of        an        aggravated       felony,        under

§ 1252(a)(2)(C),          this   court      retains          jurisdiction         “to    review

                                                2
factual determinations that trigger the jurisdiction-stripping

provision, such as whether [Amedome] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                             Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                            Once the court

confirms these two factual determinations, then, under 8 U.S.C.

§ 1252(a)(2)(C), (D), it can only consider constitutional claims

or questions of law.             See Mbea v. Gonzales, 482 F.3d 276, 278

n.1 (4th Cir. 2007).            This court reviews legal issues, including

the question of whether a particular offense is an aggravated

felony, de novo.         Id. at 279.

               Amedome does not contest the finding that he is an

alien    and     that    he    was     convicted         of    an   aggravated       felony.

Indeed, the record supports the finding that he is a native and

citizen   of     Ghana    and    that     he       was   convicted      in    Virginia       of

Forging   a     Public    Record,      Va.     Code      Ann.   § 18.2-168         (2009),    a

Class 4 Felony.          Thus, this court’s jurisdiction extends only to

constitutional claims and questions of law.                          This exception to

the jurisdictional rule is “narrow.”                          Saintha v. Mukasey, 516

F.3d    243,    248     (4th    Cir.    2008).           The    court   does       not   have

jurisdiction to review factual determinations.                               Id.     Factual

determinations are those determinations that this court would

review for substantial evidence.                   Id. at 249.

               Amedome    asserts      that        the   record     lacks      substantial

evidence showing that he did not suffer past persecution, that

                                               3
he did not show a clear probability of persecution and that he

did not show that it was more likely than not that he will be

tortured.       These are clearly factual findings that this court

would review for substantial evidence.                     See Xiao Ji Chen v.

Department      of   Justice,   471    F.3d       315,    329-30    (2d    Cir.   2006)

(Petitioner cannot disguise an issue regarding fact finding by

calling    it    a    constitutional    claim        or    a    question    of    law);

Higuit v. Gonzales, 433 F.3d 417, 420 (4th Cir. 2006) (Court is

not free to turn every discretionary decision into a question of

law)      Amedome     does   not    raise     a    constitutional         claim    or    a

question of law.

            Accordingly, we dismiss the petition for review.                            We

dispense     with     oral   argument       because       the    facts     and    legal

contentions     are    adequately     presented      in    the     materials      before

this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                        4